Case 3:20-cv-02016-S Document 31 Filed 04/19/21 Page1ofi PagelD 235

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

GOLDEN BEAR INSURANCE
COMPANY

CIVIL ACTION NO, 3:20-CV-2016-S

ve

6G GOR GOR CGA Ge con

KELLEY LAW FIRM, P.C.,, et al.

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation
in this case. No objections were filed. The Court has reviewed the Findings, Conclusions, and
Recommendation for plain error. Finding none, the Court ACCEPTS the Findings,
Conclusions, and Recommendation of the United States Magistrate Judge.

Plaintiff's Motion for Default Judgment [ECF No. 21] 1s DENIED.

SO ORDERED.

SIGNED April 19, 2021.

  

 

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 
